The transcript of the Justice showed, “And now, June 30, 1902, John Wykes the plaintiff, appears with witnesses, namely'. W. R. Foster, James Smith, John Wykes, Jr., Mrs. Sarah Wykes. The defendant does not appear and judgment by default is publicly given in favor of the plaintiff for $25 and costs of suit.”
The second exception filed by the plaintiff in error was:
“2. It does not appear that any witnesses were sworn nor testimony heard by the said Justice before judgment by default was entered.”
The following order was entered by Miller, J., of the Thirty-fifth Judicial District, specially presiding:
“And now, Oct. 7, 1902, after hearing and considering, the second exception is sustained and the judgment of the Justice is reversed, the costs of this certiorari to be paid by John Wykes, the Defendant in Error.”
Reported by Lawrence M. Sebring, Esq.,
Beaver, Pa.